Case: 12-11201         Date Filed: 08/27/2012   Page: 1 of 3




                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11201
                                        Non-Argument Calendar
                                      ________________________

                          D.C. Docket No. 8:07-cr-00255-JDW-TBM-3



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

WILLINGTON ALVAREZ-MOSQUERA,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (August 27, 2012)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
                Case: 12-11201      Date Filed: 08/27/2012      Page: 2 of 3

       On July 20, 2007, Willington Alvarez-Mosquera pled guilty to conspiracy to

possess with intent to distribute five or more kilograms of cocaine while on board

a vessel subject to the jurisdiction of the United States, in violation of 46 U.S.C.

§§ 70503(a) and 70506(a) and (b), and on November 20, 2007, the District Court

sentenced him to a prison term of 135 months, at the low end of the Guidelines

sentencing range of 135 to 168 months.1

       On January 25, 2012, Alvarez-Mosquera, proceeding pro se, filed a motion

with the District Court styled MOTION UNDER 18 U.S.C. § 3582(c)(2) AND

U.S. SENTENCING GUIDELINE§ 1B1.10(c) FOR REDUCTION OF

SENTENCE BASED ON POST CONVICTION REHABILITATION

PURSUANT TO 18 U.S.S.G. § 3661. The body of the motion stated that he was

seeking a sentence reduction “pursuant to the Due Process Clause of the Fifth

Amendment and statute [18 U.S.C.] § 3661.” The District Court denied the

motion in a written order containing this statement: The court

       has no jurisdiction to modify a sentence other than (1) upon a motion
       of the Director of the Bureau of Prisons pursuant to 18 U.S.C. §
       3582(c), to the extent expressly permitted by statute, or (2) upon a
       motion by the Government pursuant to Rule 35 of the Federal Rules
       of Criminal Procedure. Defendant presents no basis under these
       provisions supporting a modification of his term of imprisonment.


       1
          At sentencing, he was held accountable for around 1394 kilograms of cocaine, which
yielded a total offense level of 33.

                                              2
              Case: 12-11201     Date Filed: 08/27/2012   Page: 3 of 3

Alvarez-Mosquera now appeals the court’s order, claiming that the court could

have reduced his sentence based on his post-sentencing rehabilitation efforts and

the recent availability of a fast-track program within the Middle District of

Florida.

      As the District Court stated, it has authority to reduce a defendant’s

sentence under 28 U.S.C. § 3582(c)(2) on motion by the Director of the Bureau of

Prisons or on motion by the Government under Federal Rule of Criminal

Procedure 35(b)(2). Neither is present here. The court may also reduce a sentence

under §3582(c)(2) when the Sentencing Commission has lowered the Guidelines

sentencing range under which the defendant was sentenced. That has not shown

to be the case here. The District Court’s order is accordingly

      AFFIRMED.




                                          3